IRWIN, District Judge,
decided that the relator was within the jurisdiction of the court by the proceedings in bankruptcy, and, being bound at all times to abide its orders and decrees in the matter of his petition, he was entitled to its protection, by being privileged from arrest in the present case, pending the proceedings in his application for relief under the bankrupt law. It was therefore ordered that the relator be discharged from arrest, and that the arresting creditor pay the cost of the proceedings on the writ of habeas corpus.